Citation Nr: 0109406	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for inguinal hernia to 
include cryptorchidism.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1956 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for inguinal hernia had not been 
submitted.  The veteran filed a timely appeal to this adverse 
determination.

Based on discussions at a hearing held before the undersigned 
in November 2000, the issue has been recharacterized as on 
the title page of this decision.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  In a rating decision dated in March 1957, the RO 
originally denied the veteran's claim for service connection 
for inguinal hernia and a related testicle condition; this 
decision was not appealed.

3.  The evidence received since the RO's March 1957 rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The March 1957 RO rating decision which denied service 
connection for hernia and cryptorchism is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2000).

2.  The evidence received since the March 1957 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) ("VCAA"), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

In a March 1957 rating decision, the RO initially denied the 
veteran's claim for inguinal hernia, then termed a "hernia 
and testicle condition," on the basis that the evidence 
showed that the veteran's hernia, with resultant 
cryptorchism, was diagnosed and treated surgically prior to 
the veteran's entry into the military and had not been 
aggravated thereby.  

Evidence considered at the time of the March 1957 rating 
decision included the veteran's service medical records.  The 
report of the veteran's service entrance examination, dated 
in August 1956, indicated that the veteran's genitourinary 
system was abnormal, with the testicles in canal bilaterally, 
not currently disqualifying.  The examiner also noted that 
the veteran's identifying body marks, scars, or tattoos was 
abnormal, as he had 4-inch hernia scars bilaterally.

In February 1957, the veteran presented for treatment with 
complaints of pain in the groin area.  At that time, the 
examiner noted that the veteran had had surgery for bilateral 
hernias at age 7, at which time he was treated for 
cryptorchidism.  He was seen on several subsequent occasions 
for complaints of groin pain.  Of note is a treatment record 
dated later in February 1957, at which time the veteran again 
reported that he had had surgery for cryptorchidism at age 7 
or 8, at which time both testicles were brought down.  
However, several years prior to entering service both 
testicles had again ascended back into the inguinal canals.  
He reported that his testicles were asymptomatic until basic 
training, at which time pain was produced by physical 
training, marching, etc.  The examiner stated that sperm 
count testing showed that the veteran was fertile, and that 
surgery was not indicated.  He recommended that the veteran 
be discharged due to his failure to meet the minimal physical 
requirements, and recommended sending the veteran before a 
Medical Board to determine fitness for retention.

The veteran subsequently completed a Request for Discharge, 
acknowledging that, based upon preliminary findings, "I am 
considered unfit for retention in the military service on 
account of a physical disability which is considered to have 
existed prior to 3 November 1956 and which appears to be not 
incident to, or aggravated by, prior or subsequent military 
service."  The veteran signed and dated this document 
certifying that this application had been fully explained to 
him, including the fact that he could be discharged for 
physical disability provided that the approved findings of a 
Medical Board corroborated the preliminary findings.

The Report of these Medical Board Proceedings, dated one week 
later in February 1957, indicates that the veteran suffered 
from cryptorchism, manifested by pain in both inguinal 
regions since coming on active duty, which was not incident 
to service, existed prior to entry on active duty, and was 
not permanently aggravated by active duty.  The veteran was 
separated from service shortly thereafter.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in April 1957.  However, 
no appeal was filed within one year of notification of the 
March 1957 denial; therefore, the decision became final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final March 1957 
decision includes the report of a VA examination conducted in 
March 1999.  At that time, the veteran reported that he had 
bilateral hernia repair at age 9.  He stated that during 
basic training in the service, he grabbed a chin-up bar and 
had the sudden onset of pulling in his scrotal area, with 
pain.  He was seen by a physician at that time who found that 
his testicles had retracted from his scrotal sack up into his 
inguinal area.  He stated that since that time, he had 
continued to have pain with pulling or lifting that had 
escalated over the past several years.  

On physical examination, the veteran's scrotal sac was 
completely empty.  The veteran's prepubic area was very 
tender in the inguinal regions, and the examiner was 
uncertain whether he could palpate any testicles in these 
regions.  There were vertical scars over the inguinal regions 
which were well-healed and non-tender, and there was no 
evidence of any hernias on either side.  The examiner 
diagnosed an empty scrotal sac with retraction of testicles, 
with symptomatic pulling pain which was escalating, and a 
history of sterility.  The examiner indicated that she would 
obtain ultrasound testing locate the veterans testicles.  The 
results of this echogram noted the presence of small 
testicles bilaterally residing in the inguinal canals.

Also of record are three statements from W. T. Manning, M.D., 
the veteran's treating physician since 1956.  In the first of 
these statements, dated in October 1998, Dr. Manning stated 
that his records indicated that the veteran underwent 
successful bilateral hernia repair at age 9.  Dr. Manning 
then stated that the veteran entered into the Army in 1957, 
at which time the physicians accepted him as physically 
qualified to perform his duties.  However, "[a]t some point 
during his military enlistment, his bilateral hernia tore 
loose and became aggravated because of [the veteran's] 
mandatory strenuous activity."  This activity resulted in 
his medical discharge 6 months after his enlistment.  Dr. 
Manning concluded that the veteran was in good health before 
entering the Army, and was discharged because of medical 
problems which continued to plague him over the years.

In his second statement, dated in March 1999, Dr. Manning 
restated many of the same facts as in his previous letter, 
with the addition of a comment that "[d]uring the course of 
his basic training, [the veteran] apparently reinjured 
himself causing the testicles to recend [sic].  He was 
treated by an Army physician between February 1st and 
February 15th, 1957 for this condition and it was determined 
by that physician that [the veteran] still had 'normal 
function according to sperm count' at the time he was 
discharged on March 14, 1957."  Dr. Manning then noted that 
after service, the veteran had a gradual loss of sperm count, 
which had plagued him until the present day.

In his third and final statement, dated in April 2000, Dr. 
Manning again stated that "[d]uring the course of his basic 
training, he apparently reinjured himself causing the 
testicles to withdraw back into the abdominal cavity."  He 
then opined that "It is possible that his injury during 
basic training was of such nature as to hyperextend the torso 
causing the withdrawal of the testicles back into the 
abdominal cavity and causing a breakdown of the previous 
repair.  It is at least as likely as not [the veteran's] 
cryptorchidism is a direct result of the aggravation of his 
pre-existing disability."

In November 2000, the veteran testified via videoconference 
before the undersigned Board Member.  At that time, he 
clarified that he was able to complete basic training in 
service without any problems.  However, after completion of 
basic training he jumped onto chin-up bars and as he swung he 
pulled loose his old hernia, causing severe pain.  He further 
indicated that at the time of his entry into service in 1956, 
his testicles were descended as a result of his corrective 
surgery during his childhood, but that after his inservice 
injury on the chin-up bar they ascended back up into his 
inguinal wall.  He stated that they have never since re-
descended, and that he became impotent shortly after service 
as a result.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
inguinal hernia is reopened.  However, for the reasons set 
forth in the remand below, the Board finds that additional 
development is required before the Board reaches the merits 
of this appeal


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for inguinal hernia to 
include cryptorchidism is reopened.  To this extent only, the 
appeal is granted.


REMAND

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In this case, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection.  Accordingly, the RO has not 
adjudicated the reopened claim on the merits, taking into 
consideration both the new and old evidence. 

The Board finds that additional development of the record is 
necessary in light of VA's duty-to-assist obligation under 
the newly amended versions of 38 U.S.C.A. §§ 5103A and 
5107(a).  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) ("VCAA") 
(eliminates well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits and provides 
specific statutory criteria for developing disability 
compensation claims).

A review of the veteran's service medical records reveals 
that at the time of the veteran's August 1956 service 
entrance examination, the veteran's genitourinary system and 
identifying body marks, scars, or tattoos were both deemed to 
be "abnormal," and the examiner specifically noted that the 
veteran's bilateral testicles were in the inguinal canal, and 
that he had two 4-inch hernia scars.  As indicated above, the 
medical evidence created during the veteran's military 
service, including the Medical Board report, separation 
examination, and the veteran's own Request for Discharge, all 
indicate that the veteran's hernia and cryptorchism were not 
aggravated by his military service.  

However, the veteran has submitted several statements from 
his private physician who had treated him since 1956.  W.T. 
Manning, M.D. submitted statements in 1998, 1999, and 2000.  
In the aggregate, Dr. Manning indicates that the veteran's 
cryptorchidism was a direct result of aggravation in service 
of his preexisting disability and was related to a tearing of 
the veteran's preservice hernia repair.  However, Dr. 
Manning's statements appear to be based not only on an 
undocumented injury, but also on the premise that the 
veteran's testicles were descended at the time he entered 
active duty.  The Board notes that the veteran's service 
medical records themselves contain no record of any injury at 
any time during service.  More importantly, the veteran's 
service medical records indicate in several places that while 
the veteran's testicles were surgically brought down into his 
scrotum during a childhood operation, his testicles ascended 
back into the inguinal canal several years prior to entering 
the military.  

The Board notes that the veteran was afforded a VA 
examination in connection with this claim in March 1999.  
However, although the examiner rendered a diagnosis of empty 
scrotal sac with retraction of testicles and history of 
sterility, the veteran did not provide an opinion as to the 
relationship, if any between these diagnoses and the 
veteran's military service.  Notably, the examiner also did 
not note the presence of inguinal hernias on either side.  
Although the RO noted that the claim is for inguinal hernias 
and VA examination did not show the presence of hernias, the 
Board observes that in the veteran's substantive appeal and 
private medical statements submitted on his behalf, as well 
as at a personal hearing in November 2000, the veteran 
appeared to be either using the words hernia and undescended 
testicles interchangeably or to be claiming that the hernia 
condition led to the testicular problem.  In any event, the 
condition for which he appears to be seeking service 
connection includes cryptorchidism.  The RO should ensure 
that this aspect of the veteran's claim is addressed.

Therefore, to accord the appellant the statutory right to 
fully develop his claim on the merits consistent with the 
newly enacted provisions of the VCAA, the RO should provide 
him the opportunity to submit any supporting evidence 
regarding the disability at issue.  Further, upon completion 
of the above, the RO should obtain a medical opinion 
addressing the nature and etiology of the appellant's 
inguinal hernia and cryptorchidism based on a complete review 
of the evidence in the claims file. 38 U.S.C.A. § 
5103A(d)(1), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating evidence he may have 
pertaining to his inguinal hernia and 
cryptorchidism prior to, during, and 
subsequent to service.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.

2.  Upon completion of the above-cited 
development, the RO should obtain a 
medical opinion from an appropriate 
specialist to address the nature and 
etiology of the inguinal 
hernia/cryptorchidism for which service 
connection is being sought.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
specialist in connection with the medical 
opinion request.  In conjunction with a 
thorough review of the evidence in the 
claims folder, the specialist should 
render an opinion addressing whether the 
preexisting status postoperative inguinal 
hernia/cryptorchidism underwent an 
increase in disability during service; 
whether it is at least as likely as not 
that the increase in disability 
associated with the veteran's condition 
was due to the natural progress of the 
disease or whether the increase in 
disability constituted an increase beyond 
the natural progress of the disease 
during the appellant's active duty 
military service, or is otherwise 
causally related to the veteran's 
military service.  In rendering this 
opinion, the examiner should comment on 
whether the increase in disability may be 
considered temporary "flare-ups" of the 
symptoms of pre-existing disease or 
whether there was an actual worsening in 
the disease itself that was beyond its 
natural progression.  Maxson v. West, 12 
Vet. App. 453, 460 (1999).  The physician 
must fully consider the appellant's 
service medical records and all pre- and 
post-service medical evidence, with the 
purpose of reconciling the chronological 
and etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The examiner should provide a 
rationale for the opinion that explains 
any underlying medical principles 
involved and that refers to the medical 
evidence in this particular case that 
forms the basis of the examiner's 
opinion.  The medical opinion report 
should thereafter be associated with the 
appellant's claims folder. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for inguinal hernias to include 
cryptorchidism.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

